Citation Nr: 1139989	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06 37-379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of left knee, status post arthroscopic surgery, with anterior cruciate ligament repair and scar, currently rated as zero percent disabling.

2.  Entitlement to a separate evaluation for left knee scar.

3.  Evaluation of right elbow epicondylitis, currently rated as zero percent disabling.

4.  Evaluation of left elbow epicondylitis, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2001 until December 2005 and from May 2008 until January 2009.

This matter comes before the Board of Veteranss Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  During the pendency of this appeal, jurisdiction was transferred to the RO in St. Petersburg, Florida.

The Veteran was afforded a hearing in November 2009 before the undersigned Veterans Law Judge.  The record was held open pending the submission of additional evidence, and a transcript of the hearing has been associated with the record.

In January 2010, these matters were remanded to the RO via the Appeals Management Center (AMC) for additional adjudication. 


FINDINGS OF FACT

1.  Left knee, status post arthroscopic surgery, with anterior cruciate ligament repair has been productive of flexion and extension of the knee was from zero to 130 degrees and without laxity or painful motion.

2.  A left knee surgical scar has been productive of pain.

3.  Right elbow epicondylitis has been productive of flexion and extension from zero to 145 degrees.

4.  Left elbow epicondylitis has been productive of flexion and extension from zero to 145 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of zero percent for left knee, status post arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).

2.  The criteria for a disability rating of 10 percent for a left knee scar have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.118, Diagnostic Code 7805 (2007).

3.  The criteria for a disability rating in excess of zero percent for right elbow epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2011).

4.  The criteria for a disability rating in excess of zero percent for right elbow epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims arise from an appeal of initial evaluations following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is noted that in a November 2009 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of VA treatment.  Requests were sent to the Veteran regarding the location of additional private treatment records, however the Veteran did not respond to such requests, and VA cannot be expected to divine the location of missing private records.

The Veteran was afforded a VA examination in October 2005, during which the examiner took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, conducted objective diagnostic testing, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

VA afforded the appellant additionally opportunities to present for VA examination, however the record reflects that he failed to report for such examinations in October 2010 and December 2010.  With regard to the December 2010 examination, a notice letter was sent to the Veteran informing him of the examination and the potential ramifications should he fail to report without good cause.  Nonetheless, he failed to report for examination and did so without good cause.  The Board finds that the appellant was given more than one opportunity to present for VA examination, and therefore VA satisfied its duty to assist.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a November 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to higher ratings for his left knee and elbows is an appeal from the initial assignment of a disability rating in December 2005.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the evidence does not show a significant change in the disabilities during the period on appeal, and uniform evaluations are warranted.

Left Knee

Examination in October 2005 indicated that the Veteran had had left arthroscopic anterior cruciate ligament (ACL) reconstruction.  He complained of pain on the medial aspect of the left knee since his surgery and rates such pain as two to three on a scale of ten.  The knee did not swell or lock-up, he did not feel it give out, and he wore no brace.  On flare-ups, pain was eight out of ten, and this occurred when he stepped and twisted the knee.  There was also a tender scar on the left leg resulting from his ACL repair.  The scar had no redness, drainage, discharge, or keloid formation.  Flexion and extension of the knee was from zero to 130 degrees and without laxity.  Drawer sign was negative.  There was no edema or effusion, and no pain with motion.  The Veteran was able to move his knee actively, passively, and repetitively without signs of pain, discomfort, or fatigability.  Additionally, he could squat and rise without difficulty or complaints of pain.

During his January 2008 hearing before the undersigned, the Veteran stated that his left knee surgery was performed in March 2004, and that he used a knee brace immediately after the surgery.  He also stated that he still uses a knee brace today, in particular if doing strenuous activities at work.  He endorsed instability of the knee, and pain if he stands for too long or attempts to do squats.  The Veteran also stated that motion beyond 90 degrees is painful, even when the knee is not swollen.  When asked whether the VA examiner in October 2005 had measured his range of motion using any type of instrument, the Veteran responded "[n]o sir, not that I recall."

In the December 2005 rating decision on appeal, the Veteran was awarded service connection for status-post left ACL repair and scar, and granted an evaluation of zero percent effective December 2, 2005.  The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5260 (2011).  Under this Code, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a zero percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  A separate rating is also to be afforded on instability of the knee. 

Thus, the Board notes that limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).

After a careful review of the record, the Board finds the Veteran's left knee disability to be zero percent disabling.  As stated above, the current zero percent evaluation contemplates the functional equivalent of flexion limited to 60 degrees.  In order to warrant a 10 percent evaluation, flexion must be limited to 45 degrees, or be productive of painful motion.  Here, the evidence shows that the Veteran had flexion to 130 degrees in October 2005, and by his own lay testimony he had flexion to 90 degrees in 2009.

To the extent that he has averred to painful motion and instability, the Board finds such testimony is not credible.  Specifically, by endorsing the use of a brace since service, the appellant has shown himself to be an unreliable historian.  In contrast to such endorsement, the October 2005 VA examiner stated that the Veteran did not use a brace had no reports of pain on motion, no instability in the knee, and the knee did not swell or lock-up.

The Board has fully considered all of the Veteran's testimony, and emphasizes that he is competent to report on his limitation of motion and the presence of pain on motion.  The undersigned Veterans Law Judge was clear during the Veteran's hearing that the appellant should submit additional evidence in order to support his testimony.  The Veteran did not submit such evidence.  Furthermore, in October 2010 he failed to report for a VA examination that had been scheduled in order to confirm his testimony.  VA's duty to assist in the development of a claim is not a one-way street or blind alley.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran's testimony is in direct conflict with the objective medical evidence and the findings of a skilled provider are far more probative than the Veteran's self-serving unsupported lay evidence, even if sworn.

Based on the foregoing, the Board concludes that the Veteran's left knee disability has been zero percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Board has also considered the applicability of other rating criteria for the knee, but notes that the knee is not ankylosed (DC 5256), does not have instability (DC 5257), does not have episodes of locking or effusion (DC 5258), has no tibia and fibula impairment (DC 5262), and has no genu recurvatum (DC 5263).  Furthermore, there is no functional limitation of extension (DC 5261).  38 C.F.R. § 4.71a (2011).

Also for consideration is whether the scar created by the left knee ACL repair warrants a separate rating.  There was a change in the criteria for rating scars after the Veteran filed his claim.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  At the time the Veteran filed his claim, DC 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under DC 7805.  38 C.F.R. § 4.118 (2007).

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 3 to DC 7804 provides that scars rated under DCs 7800, 7801, 7802, or 7805 may also receive a rating under DC 7804 when applicable.  The revised DC 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.

On VA examination in October 2005 the scar was described as tender, but without redness, drainage, discharge, or keloid formation.  The Board finds that under the pre-2008 criteria, the Veteran left knee post-surgical scar warrants a separate 10 percent rating.  A higher rating for the left knee scar is not warranted, however, as the scar is not deep (DC 7801) and there is no limitation of function as a result of the scar (DC 7806).  38 C.F.R. § 4.118 (2007).

A higher rating is not warranted under the revised rating criteria as the Veteran has only one scar, and not the three to four unstable or painful scars contemplated by the current rating criteria.  38 C.F.R. § 4.118 (2010).

Based on the foregoing, the Board concludes that the Veteran's left knee post-surgical scar has been 10 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Elbows

On examination in October 2005, the Veteran denied any injury or trauma to his elbows.  He reported that the right hurt more than the left, and he had numbness radiating down to his fourth and fifth fingers.  He also noticed decreased strength and pain of six out of ten on repetitive activity with lifting.  The elbows did not lock up, give out or swell, and there were no flare-ups.  Muscle strength was recorded by the examiner to be equal and 5+/5+ in the biceps, triceps, quadriceps and hands.  Forward flexion of the elbows was to 145 degrees bilaterally.  There was no pain with motion or tenderness to palpation.  The Veteran was able to move his elbows actively, passively, and repetitively without signs of pain, discomfort, or fatigability.

At his January 2008 hearing before the undersigned, the Veteran indicated that his right elbow gave him the most difficulty.  He said that when holding an object his elbows hurt and can lock-up, and that he had loss of strength in his hands.  When asked whether anyone had ever measured his range of motion in the elbows, he stated that no one ever had.

In the December 2005 rating decision on appeal, the Veteran was awarded service connection for epicondylitis of both elbows and granted evaluations of zero percent effective December 3, 2005.  The Veteran's bilateral elbow disabilities are rated under 38 C.F.R. § 4.71a Diagnostic Code (DC or Code) 5206 (2011).  Under DC 5206, flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling; flexion limited to 100 degrees is rated 10 percent; flexion limited to 90 degrees is rated 20 percent; flexion limited to 70 degrees is rated 30 percent for a major joint and 20 percent for a minor joint; flexion limited to 55 degrees is rated 40 percent for a major joint and 30 percent for a minor joint; and flexion limited to 45 degrees is rated 50 percent for a major joint and 40 percent for a minor joint.  Id.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent; extension limited to 60 degrees is also rated 10 percent; extension limited to 75 degrees is rated 20 percent; extension limited to 90 degrees is rated 30 percent for a major joint and 20 percent for a minor joint; extension limited to 100 degrees is rated 40 percent for a major joint and 30 percent for a minor joint; and extension limited to 110 degrees is rated 50 percent for a major joint and 40 percent for a minor joint.  38 C.F.R. § 4.71a, DC 5207 (2011).

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a, DC 5208 (2011).

The Board finds the Veteran's elbow disabilities are both zero percent disabling.   The Veteran had flexion and extension of the elbows from zero to 145 degrees.  There was no pain with motion or tenderness to palpation.  The Veteran was able to move his elbows actively, passively, and repetitively without signs of pain, discomfort, or fatigability.

To the extent that the Veteran has averred to episodes of locking and decreased strength, the Board finds such statements to be not probative.  As previously stated, the Veteran has shown himself to be a poor historian.  Furthermore, objective testing revealed that muscle strength was full in the biceps, triceps, quadriceps and hands.

Based on the foregoing, the Board concludes that the Veteran's right elbow epicondylitis and left elbow epicondylitis disabilities have been zero percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted, as the schedular evaluation assigned adequately contemplate the claimant's level of disability and symptomatology.


ORDER

An evaluation in excess of zero percent for left knee, status post arthroscopic surgery, with anterior cruciate ligament repair disability is denied.

An evaluation of 10 percent for left knee scar is granted subject to the controlling regulations applicable to payment of monetary benefit.

An evaluation in excess of zero percent for right elbow epicondylitis is denied.

An evaluation in excess of zero percent for left elbow epicondylitis is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


